


Exhibit 10.1


FIRST AMENDMENT TO RETENTION AND RELOCATION AGREEMENT


This First Amendment to Retention and Relocation Agreement (“First Amendment”)
is entered into as of July 16, 2008 between Knight Inc. f/k/a Kinder Morgan,
Inc. (together with its successors hereinafter “KM”), and Scott E. Parker
(“Employee or Parker”).
 
WHEREAS, the Parties previously entered into a Retention and Relocation
Agreement effective March 5, 2007 (the “Agreement”), providing Employee
incentive with certain retention payments, allowing for the relocation of
Employee, and establishing certain terms to extend past active employment,
including, without limitation, terms relating to non-competition,
non-solicitation, and confidentiality;
 
WHEREAS, Employee has requested that he be allowed to step down from the
position of President-Gas Pipes and KM hereby agrees to that request; and
 
WHEREAS, KM states that Employee performed exceptionally well as the President
of the Gas group and agrees that Employee has made this request solely for
personal reasons:
 
WHEREAS, Employee agrees that ample consideration is provided to ensure
enforcement of such provisions and the waiver of certain rights as set forth
herein;
 
NOW THEREFORE, in consideration of the foregoing premises and the following
promises, the parties hereby agree as follows:
 
1.         Paragraph 1 of the Agreement is replaced with the following (the
additional or changed language is shown below in italics):
 
1.           Intent of the Parties.  It is the intent of the parties that
Employee shall be employed at will by KM.  Employee acknowledges and agrees that
this Agreement shall not be interpreted to entitle Employee to any payment upon
separation from the employ of KM, except as provided in section 5.  Effective
August 1, 2008, Employee shall be reassigned to the position of Vice President –
Business Development for the natural gas pipes business.  The Parties agree that
this reassignment does not trigger any obligation on the part of KM under
Section 4(b) of the Agreement.  Employee will be based out of the Downers Grove
office and no longer have the obligation to split time between the Houston
office and Downers Grove office.  Additionally, Employee shall be allowed to
work from home on occasion as approved by the President – Gas Pipes.  Effective
as of the first pay period in October 2008, Employee’s base salary shall be
$250,000.
 
2.         Paragraph 3(a) of the Agreement is replaced with the following (the
additional or changed language is shown below in italics):
 
(a)           Long Term Incentive.  Employee shall be provided cash awards as
long term incentives (“LTI”) pursuant to the terms of this Agreement and shall
not be eligible for any other type of long term incentive awards, except that
Employee may participate in the Employee Growth Share Plan.  Upon the close of
the transaction under which the management of KM buys out KM – that is the
 

 
 

--------------------------------------------------------------------------------

 

purchase of the outstanding shares of KM stock so that it is no longer a
publicly traded company (the “MBO”), Employee shall receive the LTI cash awards
according to the following schedule:
 
1 Year from date of MBO Close:       $500,000
 
2 Years from date of MBO Close:      $500,000
 
3 Years from date of MBO Close:      $500,000
 
    
If Employee’s employment is terminated for Cause or by Employee’s resignation
prior to the date the LTI award comes due, Employee shall not be eligible for
such award that has not come due.
 
 
3.         Paragraph 3(b) of the Agreement is replaced with the following (the
additional or changed language is shown below in italics):
 
(b)           Quarterly Payments.  As an incentive for Employee to continue his
at will employment with KM, so long as Employee remains employed by KM, Employee
shall receive quarterly cash payments of fifty thousand dollars ($50,000), less
applicable tax deductions and withholdings.  These quarterly payments shall
commence as of the first quarter after the MBO and shall increase in accordance
with Paragraph 3(d) below.  The quarterly payments shall cease upon Employee’s
separation from the employ of KM for any reason; however, if Employee’s
employment terminates in mid-quarter, that quarter shall be paid unless the
separation is for Cause or by Employee resignation.  For purposes of this
Agreement, a “quarter” shall mean the close of the first payroll period in each
of the months of January, April, July, and October.
 
The Parties agree that the quarterly payments shall cease and the final
quarterly payment shall be that made for the third quarter of 2008.  There shall
be no quarterly payments and no liability on the part of KM for any quarterly
payments for the fourth quarter of 2008 or thereafter.
 
4.         Adequacy of Consideration.  By executing this First Amendment, KM and
Employee acknowledge the receipt and sufficiency of the consideration provided
by the other.  Each acknowledges and confirms to the other that the
consideration provided by the other is good and valuable consideration legally
supportive of each party’s respective rights, duties and obligations
hereunder.  By executing this First Amendment, KM and Employee shall be estopped
from raising and hereby expressly waive any defense regarding the receipt and/or
legal sufficiency of the consideration provided by one to the other with respect
to this First Amendment.
 
5.         Assignability.  This First Amendment shall inure to the benefit of,
and be binding upon, Employee and Employee’s personal or legal representatives,
employees, administrators, successors, heirs, distributees, devisees and
legatees, and KM, its successors and assignees, provided, however, that neither
KM nor Employee may assign any of Employee’s or KM’s obligations, rights or
benefits hereunder without the prior written consent of the other.
 

 
 

--------------------------------------------------------------------------------

 

6.         Headings.  The headings of sections and paragraphs herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this First Amendment.
 
7.         Controlling Law.  This First Amendment shall be governed and
construed in accordance with the laws of Texas.  The parties agree that any
legal action regarding this First Amendment must be filed in the state or
federal courts in Houston, Texas.
 
8.         Entire Agreement.  This First Amendment and the Agreement constitute
the entire agreement of the parties on the subject matters addressed herein and
may not be expanded or altered except by express written agreement executed by
both.  Employee acknowledges and agrees that this First Amendment has no effect
on, and does not relieve Employee of, his obligations under Paragraph 4,
including all of its subparagraphs, of the Agreement.
 
9.         Counterparts.  This First Amendment may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties on separate counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.
 


KNIGHT INC. F/K/A
KINDER MORGAN, INC
 
EMPLOYEE
     
By:
   
Signed:
       
Name:
Scott E. Parker
Title:
                 
Date:
   
Date:
 




 
 

--------------------------------------------------------------------------------

 
